Wright, J.,
dissenting. I respectfully dissent. As pointed out in a very objective fashion in the majority opinion, there are strong, and I believe compelling, policy reasons in support of designating the date of mailing as opposed to the date of receipt as the effective notice date in this context. It should be stressed that the law should be, wherever possible, both predictable and evenhanded. If one uses the mailing date, we have a date certain since, of course, it would be that date which would be easily ascertainable and provable in all cases. The result here may be a trap for the unwary plaintiff. The plaintiff has no control over the receipt date, and it is entirely possible and within the vagaries of our postal system and otherwise that the targeted defendant would never receive notice. Support for this view is found in Gingerich v. Pokorny (1977), 50 Ohio Misc. 1, 2, 4 O.O. 3d 32, 361 N.E. 2d 1098, 1099, and Hughes v. Robinson Memorial Portage Cty. Hospital (1984), 16 Ohio App. 3d 80, 16 OBR 85, 474 N.E. 2d 638. I find the reasoning in Hughes far more persuasive than the opinion below, since the holding that the one-hundred-eighty-day period commences on receipt raises as many questions as it answers.